Name: Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 1 . 5 . 93No L 108/106 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, customs value (3), as amended by Regulation (EEC) No 593/91 (4), should be used by Member States to convert amounts expressed in third countries' currencies directly into their own national currency ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular point (d) of Article 1 and Articles 3 (3), 4 (2), 5 (3), 6 (2) and 12 thereof, Whereas the agricultural conversion rate should be appli ­ cable as quickly as possible after the reference period on the basis of which it is calculated in order to avoid risks of market distortion or commercially unjustified profit ­ taking ; whereas the agricultural conversion rate appli ­ cable at the beginning of a month should be adjusted in order to take account of the development of the represen ­ tative market rate in the event of major currency fluctua ­ tions ; Whereas it has been found that certain aspects of Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (2) must be expanded and made more explicit ; whereas, in order to facilitate implementation of the agrimonetary arrarige ­ ' ments, that Regulation should be repealed and the rele ­ vant provisions should be amended and expanded and included in a single Regulation ; Whereas the order of adjustments to agricultural conver ­ sion rates should be indicated if they occur simul ­ taneously, except as part of a currency realignment ; whereas, in accordance with Article 4 (3) of Regulation (EEC) No 3813/92, priority should be accorded to the adjustment of the agricultural conversion rate referred to in paragraph 1 of that Article and then, if relevant, to that referred to in paragraph 3 of that Article, taking account of the basic reference period ; whereas the same priority shall then apply taking account of the result thus obtained and of the derogation referred to in Article 2 (2) ; Whereas the representative market rates defined in Article 1 of Regulation (EEC) No 3813/92 are used to convert amounts expressed in the national currencies of third countries and form the basis for fixing the agricul ­ tural conversion rates for Member States' currencies ; whereas it is necessary to define the rules for their calcu ­ lation in the case of floating currencies and in particular in respect of third countries' currencies whose value in ecus is not published in the Official Journal of the Euro ­ pean Communities ; Whereas data for the world market must be established in ecus at frequent intervals and with a high degree of accu ­ racy ; whereas in respect of those data expressed in the national currencies of Member States a special agricultural conversion rate equal to the representative market rate should be used ; Whereas, in order to provide better information to traders and to avoid the risks of market distortion, the representa ­ tive market rates for floating currencies should be adjusted on fixed dates immediately following the end of each basic reference period ; whereas, however, in the event of major currency fluctuations the representative market rates of currencies fluctuating outside certain limits need to be established quickly on the basis of a brief reference period ; Whereas in the event of a currency realignment the reference period used to establish the new agricultural conversion rates for floating currencies must be as brief as possible in order to prevent speculative movements of products ; whereas, in order to alter agricultural conver ­ sion rates quickly, the Commission should fix the new rates for fixed currencies at the same time as those for floating currencies in accordance with the minimum dismantlements stipulated by Article 4 (2) of Regulation (EEC) No 3813/92 ; whereas, in order to achieve the objective in pursuit of which the correcting factor was introduced, changes in agricultural conversion rates caused by roundings-off in the calculation of the repre ­ sentative market rate for the fixed currencies which undergo the greatest revaluation should be avoided ; Whereas, in order to guarantee a uniform approach throughout the Community and to simplify administra ­ tion of trade arrangements, the rates fixed by Commission Regulation (EEC) No 1766/85 of 27 June 1985 on the rates of exchange to be used in the determination of 0) OJ No L 387, 31 . 12. 1992, p . 1 . (2) OJ No L 387, 31 . 12. 1992, p. 17. O OJ No L 168, 26. 6 . 1985, p. 21 . (4) OJ No L 66, 13 . 3 . 1991 , p. 14. 1 . 5 . 93 Official Journal of the European Communities No L 108/ 107 appropriate documents indicating the advance fixing of the agricultural conversion rate and the duration of its validity ; Whereas the agricultural conversion rates are determined according to very precise rules which allow for a degree of anticipation of their results prior to each fixing of those rates ; whereas, in order to avoid the risk of speculation, the value of the agricultural conversion rate fixed in advance should be adjusted during the period which brings about the change in that rate ; whereas Regulation (EEC) No 3813/92 specifies the need to overstep a permitted monetary gap in order to avoid significant market disturbance ; whereas, therefore, it is necessary to adjust the advance fixing of an agricultural conversion rate which would produce a sizeable monetary gap with the rates in force ; Whereas the advance fixing of agricultural conversion rates may bring about the risk of speculation in the event of major exchange rate fluctuations ; whereas, therefore, it is necessary to provide for the suspension of advance fixing by means of a rapid procedure where necessary ; whereas where advance fixing is suspended, applications may be submitted subject to special condi ­ tions and in accordance with the provisions of Articles 13, 14 and 15 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricul ­ tural products (2), as last amended by Regulation (EEC) No 2101 /92 (3); Whereas the method of calculating the correcting factor to be modified in the event of currency realignment and the rules for rounding off the values which are calculated in order to determine conversion rates should be speci ­ fied ; Whereas the entry into force of this Regulation may allow its application for as many sectors as possible from the beginning of the 1993/94 marketing year ; Whereas the relevant Management Committees have not delivered an opinion within the time laid down by their chairmen, Whereas it is necessary to establish the operative events for the agricultural conversion rates applicable, in the absence of advance fixing, after the transitional measures laid down in Article 1 of Commission Regulation (EEC) No 3820/92 ('), without prejudice to any details or exemp ­ tions provided for in the rules for the sectors concerned on the basis of the criteria mentioned in Article 6 of Regulation (EEC) No 3813/92 ; Whereas for all the prices or amounts involved in trading transactions the acceptance of the customs declaration represents a suitable operative event ; whereas in the case of prices and amounts linked to those prices the commer ­ cial objective is attained in the case of buying or selling operations when the product is paid for or taken over and, in the case of withdrawal operations by producer groups, on the first day of the month concerned ; whereas, in the case of aid paid for a given quantity of product and in particular where the aid is conditional on a specific use of that product such as its processing, preservation, pack ­ aging or consumption, the commercial objective is attained when the product is taken over by the relevant operator and, where relevant, when the particular use of that product is guaranteed ; whereas, in the case of private storage aid, products are no longer available on the market from the first day for which the aid is granted ; Whereas, in the case of aid granted per hectare, the commercial objective is attained when the product is harvested, usually at the beginning of the marketing year ; whereas, in the case of structural aid financed exclusively by the EAGGF Guarantee Section, an operative events similar to that laid down in Article 6 (3) of Regulation (EEC) No 3813/92 should be established ; Whereas, for amounts not linked to the market prices of agricultural products, the operative event can be estab ­ lished as a date to be determined on the basis of the period during which the operation occurs ; whereas it should be stated that the operative event applicable for the recording of prices or offers on the market is to occur on the day on which the prices or offers themselves are applicable ; whereas, in the case of advances and securi ­ ties, the agricultural conversion rate must approximate to that applicable to the prices or amounts in question where this is known at the time the advances or securities are paid ; Whereas, pursuant to the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 3813/92, it is neces ­ sary to establish a strict relationship between the request for advance fixing of the agricultural conversion rate and that of the amount concerned in ecus ; whereas, to avoid the risk of speculation, it is necessary to restrict the vali ­ dity of certificates fixing agricultural conversion rates in advance to the territory of the Member State stipulated by the interested party, for the duration of the advance fixing of that rate ; Whereas it is necessary to indicate in the various Community languages the wording to appear on the HAS ADOPTED THIS REGULATION : TITLE I Representative market rates Article 1 1 . The exchange rates from which representative market rates for floating currencies are established shall be the daily ecu rates published in the 'C series of the Official Journal of the European Communities. (2) OJ No L 331 , 2. 12. 1988 , p. 1 . (3) OJ No L 210, 25. 7. 1992, p. 18 .(') OJ No L 387, 31 . 12. 1992, p. 22. No L 108/108 Official Journal of the European Communities 1 . 5. 93 TITLE II2. Where the ecu rate for a third country s currency is not published in the Official Journal of the European Communities, the representative market rate for that currency shall be established taking account of exchange rates reflecting as effectively as possible the current value of the currency in question in commercial transactions. Article 2 1 . The representative market rate for a floating currency shall be calculated on the basis of basic reference periods. These shall be the periods running from the 1st to the 10th, the 11th to the 20th and the 21th to the last day of each month, reduced if necessary in accordance with paragraphs 2 and 3 . 2. By way of derogation from paragraph 1 , in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated, in the case of floating currencies, from the average of the ecu rates for three consecutive quotation days not interrupted by a currency realignment, exceeds six points :  the representative market rates for each currency in question in respect of which a monetary gap ex ­ ceeding two points exists shall be adjusted on the basis of the three quotation days in question, and  the basic reference period concerned for the currency or currencies in question shall be adjusted so as to commence on the day following the three quotation days referred to in the first indent ; the end of the said period shall not be affected by this provision . 3 . In the event of a currency realignment :  the reference period referred to in the second indent of the first subparagraph of Article 4 (2) of Regulation (EEC) No 3813/92 shall be equal to the two quotation days following the date of the realignment, and  the basic reference period concerned shall be adjusted so as to commence on the day following the two quotation days referred to in the first indent ; the end of the said period shall not be affected by this provi ­ sion . Article 3 The representative market rate shall be used from the day following the period on the basis of which it was calcu ­ lated until the end of the following period for which a new representative market rate may be calculated. Article 4 By way of derogation from use of the representative market rate in applying trade arrangements, conversion into the national currency of a Member State of an amount expressed in the national currency of a third country shall be effected by the Member State concerned using the conversion rate to be used in the determination of the customs value. Agricultural conversion rates Article 5 1 . Notwithstanding Article 3 (2) of Regulation (EEC) No 3813/92 with regard to measures financed by the EAGGF Guidance Section, the agricultural conversion rates for floating currencies shall be adjusted in accordance with Article 4 (1 ) of that Regulation at the end of each month, on the basis of the final reference period of the month as referred to in Article 2 of this Regulation. 2. The agricultural conversion rates shall be adjusted in accordance with Article 4 (3) of Regulation (EEC) No 3813/92 in line with the monetary gaps for the represen ­ tative market rates based on the reference periods referred to in Article 2 of this Regulation. 3 . Where conditions are fulfilled for several types of adjustment to the agricultural conversion rate for a floating currency to be made on the same day, the proce ­ dure shall be as follows : (a) adjustments shall first of all be made on the basis of the representative market rate calculated on the basis of the basic reference period,  pursuant to paragraph 1 , and then  pursuant to paragraph 2 ; (b) where appropriate, adjustments shall then be made on the basis of the representative market rate calculated pursuant to Article 2 (2), taking account of the agricul ­ tural conversion rate resulting from the application of (a) above,  pursuant to paragraph 1 , and then  pursuant to paragraph 2. Article 6 The agricultural conversion rate for a floating currency shall apply from the first day following the reference period on the basis of which it was determined. Article 7 Amounts relating to world market data expressed in the national currency of a Member State shall be converted into ecus using a special agricultural conversion rate equal to the representative market rate . Article 8 1 . In the event of a currency realignment, the Commission shall set :  the agricultural conversion rates with effect from the day following the reference period referred to in the first indent of Article 2 (3), and 1 . 5. 93 Official Journal of the European Communities No L 108/109  in the case of withdrawals of products in the fruit and vegetable or fishery product sectors, the first day of the month in which the withdrawal takes place . For the purposes of this Regulation, for purchases by intervention agencies, taking-over shall be the commen ­ cement of physical delivery of the batch concerned or, where there is no physical movement, provisional accep ­ tance of the seller's tender. 2. For aid granted by quantity of marketed product or by quantity of product to be used in a specific way, the operative event for the agricultural conversion rate shall be the first operation which :  guarantees the appropriate use of the products in question and entails grant of the aid, and  occurs after the date of taking over of the products by the operator concerned and, where appropriate, before the date of specific use. 3 . For private storage aid the operative event for the agricultural conversion rate shall be the first day in respect of which the aid relating to one and the same contract is granted.  the correcting factor with effect from the quotation day following the realignment. The operation referred to in the first indent of the first subparagraph shall be carried out without prejudice to the possibility of deciding as soon as possible, in accordance with the procedure referred to in Article 12 of Regulation (EEC) No 3813/92, on a subsequent further dismantling of monetary gaps. Where a Member State makes such a request before 4.30 p.m., Belgian time, on the quotation day following the realignment, the matter will be raised at the Management Committees concerned by their chairmen on the following quotation day. 2. In the case referred to in the first subparagraph of paragraph 1 , the agricultural conversion rate determined for each fixed currency shall be :  unchanged if the absolute value of the monetary gap is not more than 0,5 points after the realignment, or  equal to the new representative market rate where the realignment produces a gap whose absolute value is more than 0,5 points and not more than 4 points, or  set on the basis of a new monetary gap of an absolute value of 2 points where the realignment produces a gap whose absolute value is greater than 4 points. 3 . However, the agricultural conversion rate shall be unchanged for all currencies whose revaluation in relation to the ecu, determined in accordance with Article 18 with rounding off to the second decimal place, is equal to the highest revaluation . TITLE III Article 11 1 . Notwithstanding paragraph 2, in the case of aid per hectare the operative event for the agricultural conversion rate shall be the commencement of the marketing year in respect of which the aid is granted. 2. In the case of amounts of a structural or environ ­ mental character, in particular those granted under envi ­ ronmental protection, early retirement or afforestation schemes, the operative event for the agricultural conver ­ sion rate shall be 1 January of the year during which the decision to grant the aid is taken. However, notwithstanding Article 6 (3) of Council Regula ­ tion (EEC) No 3813/Ã  2, in cases where, in line with Community rules, payment of the amounts referred to in the first subparagraph is staggered over several years, the annual instalments shall be converted using the agricul ­ tural conversion rates applicable on 1 January of the year in respect of which the instalment in question is paid. Operative events for the agricultural conversion rates Article 9 The operative event for the agricultural conversion rate shall be the acceptance of the customs declaration with regard to the prices and amounts fixed in ecus under Community rules and to be applied in trade with third countries. Article 12 1 . For costs of transport, processing or, without preju ­ dice to Article 10 (3), storage and for amounts allocated to studies or promotional measures and determined under a tendering procedure, the operative event for the agricul ­ tural conversion rate shall be the final day for the submis ­ sion of tenders . 2. For the recording of market rates for prices, amounts or tenders, the operative event for the agricultural conver ­ sion rate shall be the day in respect of which the price, amount or tender is recorded. Article 10 1 . For prices or, without prejudice to Article 9 and paragraph 2 of this Article, amounts linked to those prices,  fixed in ecus in Community legislation, or  fixed in ecus by a tender procedure, the operative event for the agricultural conversion rate shall be :  in the case of purchases or sales, the taking over by the purchaser of the batch of products concerned or the transfer of the first payment, whichever is earlier, No L 108/ 110 Official Journal of the European Communities 1 . 5 . 93 validity for agricultural conversion rates shall be restricted to the end of the third month following the month of advance fixing, without prejudice to the duration for the amount concerned, in ecus. After the end of the duration of validity of the advance fixing of the agricultural conversion rate, the operative event for the agricultural conversion rate applicable to the amount concerned shall be that fixed in the first subpara ­ graph of Article 6 (1 ) of Regulation (EEC) No 3813/92. 3. For the duration of validity of the advance fixing of the agricultural conversion rate, the relevant certificate or equivalent document shall only be valid in a single Member State, to be nominated by the applicant at the time of submitting the application for advance fixing of the agricultural conversion rate. 3 . For advances : (a) the operative event for the agricultural conversion rate shall be :  the event applicable to the price or amount to which the advance relates, where this event has occurred by the time the advance is paid, or  the date of fixing in ecus of the advance or, in other cases, the date of payment of the advance ; (b) where the agricultural conversion rate applicable to the price or amount concerned is fixed in advance, the adjustments referred to in Article 1 5 shall not apply ; (c) the operative event for the agricultural conversion rate shall be applied without prejudice to application to the entire price or amount in question of the opera ­ tive event determined for that price or amount. 4. The operative event for the agricultural conversioa rate for securities shall be, for each separate operation :  in respect of advances, that defined for the amount of the advance, where this event has occurred by the time the security is paid,  in respect of the submission of tenders, the day on which the tender is submitted,  in respect of the execution of tenders, the closing date of the invitation to tender,  in other cases, the date on which the security takes effect. Article 14 1 . If advance fixing of the agricultural conversion rate is requested, the application for a certificate or equivalent document, or the tender, shall bear one of the following entries :  'FijaciÃ ³n anticipada del tipo de conversiÃ ³n agrario  ForudfastsÃ ¦ttelse af landbrugsomregningskursen  'Vorausfestsetzung des landwirtschaftlichen Umrech ­ nungskurses'  'Ã Ã Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  Ã ³Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ®Ã  Ã ¹Ã Ã ¿Ã Ã ¹Ã ¼Ã ¯Ã ±Ã '  'Advance fixing of the agricultural conversion rate TITLE IV  'Fixation Ã 1 avance du taux de conversion agricole'  'Fissazione anticipata del tasso di conversione agricolo  Vaststelling vooraf van de landbouwomrekenings ­ koers'  'FixaÃ §Ã £o antecipada da taxa de conversÃ £o agrÃ ­cola . The application shall also indicate the Member State in which the certificate is to be used. 2. The certificate or equivalent document, or the state ­ ment of award of tender, shall bear one of the following entries : Advance fixing of agricultural conversion rates Article 13 1 . The agricultural conversion rate shall be fixed in advance on the conditions referred to in the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 3813/92 at the request of the interested party provided the application is lodged at the same time as :  the application for a certificate or equivalent docu ­ ment attesting the advance fixing of the amount concerned in ecus, or, as the case may be,  submission of a tender in response to an invitation to tender. In the case of an invitation to tender, the application for advance fixing of the agricultural conversion rate shall be considered subject to all or part of the tender being accepted. 2. The duration of validity of the advance fixing of the agricultural conversion rate shall be the same as that of the advance fixing of the amount concerned in ecus, or as that of the award of the tender. However, the duration of  'Hasta el . . . (ultimo dÃ ­a de validez de la fijaciÃ ³n anti ­ cipada del tipo de conversiÃ ³n agrario) :  Tipo de conversiÃ ³n agrario fijado por anticipado el . . . (fecha de la fijaciÃ ³n anticipada), el cual se ajustarÃ ¡, en su caso.  Certificado vÃ ¡lido Ã ºnicamente en . . . (Estado miembro designado por el solicitante)'  'Indtil den . . . (datoen for udlÃ ¸bet af gyldighedsperi ­ oden for landbrugsomregningskursens forudfastsÃ ¦t ­ telse) :  Landbrugsomregningskurs forudfastsat den . . . (dato for forudfastsÃ ¦ttelsen) justeres eventuelt.  Licens gyldig i . . . (den medlemsstat, der er angivet af ansÃ ¸geren)' 1 . 5. 93 Official Journal of the European Communities No L 108/111  'GÃ ¼ltig bis . . . (Datum des Endes der GÃ ¼ltigkeitsdauer der Vorausfestsetzung des landwirtschaftlichen Umrechnungskurses) :  Am . . . (Vorausfestsetzungsdatum) im voraus fest ­ gesetzter landwirtschaftlicher Umrechnungskurs ; muÃ  gegebenenfalls angepaÃ t werden.  Lizenz gilt nur in . . . (vom Antragsteller angege ­ bener Mitgliedstaat)'  Ã Ã Ã  . . . (Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã »Ã ®Ã ¾Ã µÃ Ã  Ã Ã ·Ã  Ã ¹Ã Ã Ã Ã ¿Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ·Ã  Ã ³Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ®Ã  Ã ¹Ã Ã ¿Ã Ã ¹Ã ¼Ã ¯Ã ±Ã ):  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ® Ã ¹Ã Ã ¿Ã Ã ¹Ã ¼Ã ¯Ã ± ÃÃ Ã ¿Ã ºÃ ±Ã Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¹Ã  . . . (Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ), ÃÃ ¿Ã Ã µÃ ½Ã ´Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ±Ã ½Ã ±ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã ¿Ã Ã Ã µÃ ¯,  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ¿ . . . (Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ÃÃ ¿Ã ´Ã µÃ ¹Ã ºÃ ½Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ±Ã ¹Ã Ã ¿Ã Ã ½Ã Ã ±)'  'Until . . . (date of end of validity of the advance fixing of the agricultural conversion rate) :  Agricultural conversion rate fixed in advance on . . . (date of advance fixing), to be adjusted as appropriate ;  Certificate valid only in . . . (Member State desig ­ nated by the applicant)'  'Jusqu au . . . (date de la fin de validitÃ © de la prefixa ­ tion du taux de conversion agricole) :  taux de conversion agricole fixÃ © Ã l'avance le . . . (date de prÃ ©fixation), Ã ajuster Ã ©ventuellement,  validitÃ © du certificat limitÃ © Ã . . . (Ã tat membre dÃ ©signÃ © par le demandeur)' Article 15 1 . If the agricultural conversion rate of a fixed currency is altered in accordance with Article 8 , the rate fixed in advance for that currency after the day of the realignment and prior to the day on which the new agricultural conversion rate takes effect shall be adjusted so as to be replaced by the latter. 2. If the agricultural conversion rate of a floating currency is altered, the rate fixed in advance for that currency during the reference period on which the new agricultural conversion rate is based shall be adjusted so as to be replaced by the new rate with effect from the date of its applicability. 3 . In the event that the absolute value of the monetary gap between the agricultural conversion rate fixed in advance, where necessary adjusted in accordance with paragraphs 1 and 2, and the agricultural conversion rate in force at the time of the operative event referred to in the first subparagraph of Article 6 (1 ) of Regulation (EEC) No 3813/92 exceeds four points, the agricultural conversion rate fixed in advance shall be adjusted to bring it closer to the rate in force until it reaches the level of a four-point gap with that rate. Article 16 1 . Where a study of the monetary or market situation indicates the existence of difficulties as a result of applica ­ tion of the provisions relating to the advance fixing of the agricultural conversion rate or if there is the risk of such difficulties, a decision may be taken to suspend applica ­ tion of the provisions to the products concerned in accordance with the procedure referred to in Article 12 of Regulation (EEC) No 3813/92. 2. In extreme emergencies the Commission may, after studying the situation on the basis of all available infor ­ mation, decide to suspend the advance fixing of the agri ­ cultural conversion rate for a maximum of three quotation days. 3. During the period when advance fixing of the agri ­ cultural conversion rate is suspended, applications for advance fixing of the agricultural conversion rate shall not be accepted. An application for advance fixing of the agricultural conversion rate submitted prior to suspension of the advance fixing shall not be affected by the suspension decision. 4. The provisions of this Article shall not affect appli ­ cations for certificates and equivalent documents or tenders involving advance fixing of the amounts concerned in ecus. Article 17 1 . With regard to a currency to which the suspension referred to in Article 16 applies, an application for advance fixing of the agricultural conversion rate may be  'Fino a . . . (data di scadenza della validitÃ della fissa ­ zione anticipata del tasso di conversione agricolo) :  tasso di conversione agricolo fissato in anticipo il . . . (data della fissazione anticipata), da modifi ­ carsi se del caso ;  validitÃ del titolo limitata a . . . (Stato membro designato dal richiedente)'  Tot en met . . . (einddatum van de geldigheidsduur van de vaststelling vooraf van de landbouwomreke ­ ningskoers) :  Landbouwomrekeningskoers vooraf vastgesteld op . . . (datum van de vaststelling vooraf), eventueel aan te passen ;  Certificaat slechts geldig in . . . (door de aanvrager opgegeven Lid-Staat)'  'AtÃ © . . . (prazo de validade da prefixaÃ §Ã £o da taxa de conversÃ £o agrÃ ­cola) :  Taxa de conversÃ £o agrÃ ­cola fixada antecipadamente em . . . (data de prefixaÃ §Ã £o), a ajustar eventual ­ mente,  Validade do certificado limitada a . . . (Estado ­ membro designado pelo requerente)'. No L 108/112 Official Journal of the European Communities : L. 1 . 5. 93 submitted during the seven days following the end of the period of suspension in respect of amounts fixed in advance in ecus during that period. 2. Applications for advance fixing shall refer to the agricultural conversion rate applicable on the day of its submission to the body to which the application for a certificate or an equivalent document or the tender with advance fixing of the amount in ecus has previously been submitted. Applications for advance fixing of the agricul ­ tural conversion rate shall be accompanied by the origi ­ nals of the certificates, equivalent documents or state ­ ments of award of tender issued for the amounts in ques ­ tion. Articles 13, 14 ( 1 ) and 15 of Regulation (EEC) No 3719/88 shall apply to applications for advance fixing of the agricultural conversion rate. 3 . The body referred to in paragraph 2 shall retain the originals of the documents accompanying the application for advance fixing and issue the applicant with a replace ­ ment document. The replacement document shall bear the entry referred to in Article 14 (2), the information and entries contained in the original document it replaces and the number of that original document. The replacement document shall be issued for a quantity of product which, plus the tolerance, corresponds to the available quantity indicated in the document it replaces. Commission determines a rate for the ecu, with the exception of 31 December. Article 20 Amounts quoted in tenders submitted in response to invi ­ tations to tender organized under an instrument forming part of the common agricultural policy shall, with the exception of amounts the Community contribution to which is financed from the EAGGF Guidance Section, be expressed in ecus . Article 21 1 . Monetary gaps shall be established to three decimal places, the third decimal being rounded off. Representative market rates and agricultural conversion rates shall be established to six significant figures, the sixth figure being rounded off. 2. For the purposes of this Regulation 'significant figures' means :  all figures, in the case of a number whose absolute value is greater than or equal to 1 , or  all decimal places starting from the first one which is not zero, in other cases. The roundings-off referred to in this Article shall be effected by increasing by one unit the figure concerned in cases where the following figure would be greater than or equal to five and by leaving it unchanged in other cases. Article 22 Regulation (EEC) No 3819/92 is hereby repealed. Article 23 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Articles 9 to 12 shall apply from :  1 January 1993 with - regard to the amounts referred to in Council Regulations (EEC) No 2078/92 (  ), (EEC) No 2079/92 0 and (EEC) No 2080/92 (3),  1 July 1993 with regard to products, or amounts other than those referred to in the first indent, for which there is no marketing year,  the beginning of the 1994/95 marketing year with regard to sheepmeat and goatmeat, fishery products, tomatoes, cucumbers, courgettes and aubergines,  the beginning of the 1993/94 marketing year for other products. TITLE V General provisions Article 18 1 . For the calculation of the correcting factor, the re ­ valuation relative to the ecu shall be determined by the difference between the old and the new central rate for the ecu with respect to the currency concerned, expressed in a percentage of that new central rate . 2. The correcting factor shall be calculated to six decimal places by dividing former representative market rate for the fixed currency which has undergone the greatest revaluation by the new central ecu rate for that currency. Article 19 For the purposes of this Regulation a quotation day is understood to be any day in respect of which the (') OJ No L 215, 30. 7. 1992, p . 85. O OJ No L 215, 30 . 7. 1992, p . 91 . 0 OJ No L 215, 30 . 7. 1992, p . 96. 1 . 5. 93 Official Journal of the European Communities No L 108/113 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993 . For the Commission Rene STEICHEN Member of the Commission